t c summary opinion united_states tax_court jerome j klawitter and ann t klawitter petitioners v commissioner of internal revenue respondent docket no 7491-01s filed date john w johnson and brian a mills for petitioners w lance stodghill for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for or as appropriate the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ and federal income taxes in the respective amounts of dollar_figure dollar_figure and dollar_figure the issue for decision for each year is whether petitioners are entitled to a deduction for a net_operating_loss_carryover the resolution of the issue depends upon whether petitioners sustained a deductible loss in when jerome j klawitter petitioner surrendered his interest in a certain partnership background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in austin texas petitioner holds a ph d in engineering before the years in issue he was a member_of_the_faculty of several universities his doctoral dissertation submitted in involved the development of porous structures in ceramic materials to enable biological attachment between the human skeletal system and an orthopedic implant such as an artificial hip or knee he taught bioengineering at clemson university until when he began teaching courses in biomaterials and biomechanics at tulane university while on the faculty of tulane petitioner designed an artificial heart valve constructed from carbon-based materials in petitioner’s work brought him into contact with dr russ chambers dr chambers shortly after they met petitioner and dr chambers organized hemex inc hemex for the purpose of producing artificial heart valves in petitioner resigned from tulane to become president of hemex dr chambers was chairman of the board hemex developed an all-carbon heart valve replacement that was approved by the food and drug administration on date the assets of hemex were acquired by baxter healthcare corp baxter a company involved in the production and marketing of artificial heart valves on date petitioner and tellurogenic an entity created and controlled by dr chambers formed and became general partners in archimedes partnership archimedes initially tellurogenic served as managing general_partner of archimedes the original capital structure of archimedes consisted of petitioner’s contribution of dollar_figure5 million in cash and tellurogenic’s contribution of big_number shares of dews laboratories inc according to archimedes’s amended article sec_1 the value of this stock at the time of its contribution cannot be determined from the record of partnership after the return_of_capital liquidation rights of the partners were equal periodic distributions of income were to be made if at all in a ratio of percent to percent in favor of petitioner losses were allocated in proportion to each partner’s capital_account except that in the first dollar_figure of losses was allocated to tellurogenic on date approximately month after archimedes was formed the onex farms partnership onex farms was formed apparently as proposed by dr chambers onex farms originally consisted of three general partners lever inc lever a corporation organized controlled and owned entirely by petitioner pencot farm management inc pencot an entity organized and controlled by dr chambers and archimedes onex farms purchased and held title to a large peanut and cotton farm in georgia the georgia farm which was operated pursuant to an arrangement with a local farmer profits and losses from farming operations were divided equally between onex farms and the farmer although it was named as a partner in onex farms in the date agreement lever was not actually incorporated until date pencot is spelled as such on some documents in the record but spelled pentcot or pentecot in others initial capital contributions to onex farms were made as follows partner capital_contribution lever dollar_figure pencot dollar_figure dollar_figure in cash and the balance in a note or notes payable to the partnership archimedes dollar_figure profits and losses from onex farms as well as the partners’ ownership interests were divided in proportion to the partners’ capital contributions namely percent each for pencot and archimedes and percent for lever on date the archimedes partnership_agreement was amended the amended agreement was retroactive taking effect on date the name of the partnership was changed to archimedes limited_partnership and two new partners were added le damier trust le damier as a limited_partner and edwin hunter mr hunter as an ordinary partner le damier made a capital_contribution of big_number units in edwin hunter was dr chambers’s attorney he appears to have represented many of the entities and individuals involved in the various transactions and business organizations discussed in this case we assume that the reference to ordinary partner means general_partner le damier trust was represented by shirley kidd hunter edwin hunter’s mother the hemex liquidation_trust mr hunter did not make a capital_contribution to the partnership and was not entitled to a distribution upon its liquidation pursuant to the amended agreement tellurogenic was no longer designated the partnership’s managing partner and unanimous consent of the general partners was required for partnership decisions in date petitioner formed ascension biomedical a company through which he intended to develop finger joints made from carbon nothing in the record suggests that dr chambers was involved in this company a short time later the archimedes partners decided to terminate archimedes effective date the partners agreed that petitioner would serve as the liquidating partner petitioner and dr chambers disagreed over petitioner’s proposal to distribute archimedes’s 40-percent interest in onex farms to himself apparently dr chambers believed that he and petitioner directly or through various entities that each owned or controlled were equal partners in onex farms and if petitioner received archimedes’s entire 40-percent interest then petitioner would own percent directly and through lever of that partnership dr chambers apparently threatened petitioner with a lawsuit if petitioner distributed the assets of archimedes as proposed nevertheless little is known about this entity other than that it was apparently created in connection with baxter’s acquisition of hemex’s assets on date petitioner acting as archimedes’s liquidating partner distributed archimedes’s 40-percent interest in onex farms the distributed partnership_interest to himself with respect to the distributed partnership_interest in a letter dated date addressed to mr hunter petitioner states i have come to the conclusion it is not in my personal or business best interest to pursue claims on archimedes ’s interest in the georgia farm property called onex farms a dispute with russ chambers would eventually prove interminable explosive and most likely what i would recover in the end will not be of any value accordingly i am surrendering archimedes ’s interest in onex farms notwithstanding the date of the letter the partnership return filed by onex farms for designated the partnership’s final return indicates that petitioner’s share of profits losses and capital wa sec_40 percent the schedule_k-1 partner’s share of income credits deductions etc issued to petitioner by onex farms indicates that petitioner received withdrawals and distributions totaling dollar_figure during approximately dollar_figure was withdrawn or distributed in cash onex farms’ return further reflects that pencot’s and lever’s shares of profits losses and capital were percent and percent respectively onex farms was terminated on date on the same date titan l l c titan was formed by lever and pencot each owning percent of the company as indicated by its articles of organization titan was formed for the continuation of the business formerly operated as onex farms assets distributed to lever and pencot in the liquidation of onex farms including the georgia farm were transferred to titan petitioner considered the termination of onex farms and creation of titan to be little more than a name change the record does not establish how lever a 20-percent partner according to the final partnership return of onex farms or a 3-percent partner taking into account petitioner’s surrender of the distributed partnership_interest acquired a 50-percent partnership_interest in titan at the time titan was formed petitioner intended to liquidate lever titan’s operating_agreement states as follows members contemplate that lever inc may liquidate should it liquidate notwithstanding the restrictions against transfer of an interest the company will continue and there shall be a single transfer of lever inc ’s interest to its current shareholder of record jerome j klawitter ph d the transfer must be made within one year of the date of this agreement lever was liquidated on date and as planned petitioner acquired lever’s ownership_interest in titan as of the close of petitioner owned percent of titan the other percent was owned directly or indirectly by dr chambers little is known about petitioners’ federal_income_tax return since it has not been made part of the record nevertheless on that return petitioners apparently claimed an ordinary_loss deduction of dollar_figure attributable to petitioner’s surrender of the distributed partnership_interest this ordinary_loss deduction apparently gave rise to a net_operating_loss that resulted in the net_operating_loss_carryover deductions here in dispute in the notice_of_deficiency respondent disallowed the net_operating_loss_carryover deduction claimed for each year in issue because according to respondent petitioners failed to establish that a loss was incurred in on the abandonment of a partnership_interest discussion an individual who abandons a partnership_interest is entitled to a deduction for any loss sustained during the year of that abandonment if in addition to other requirements the individual intends to abandon the partnership_interest and the individual’s intent to abandon the interest is manifested by some affirmative act of abandonment sec_165 c 97_tc_200 tsakopoulos v commissioner tcmemo_2002_8 both parties cite citron in support of their respective positions according to petitioners petitioner intended to abandon the distributed in this case given the manner in which the issue was framed we need not address the computation or characterization of the abandonment_loss deducted in partnership_interest in and his letter dated april of that year to mr hunter expressly manifested his intent to do so according to respondent petitioner had neither the intent to abandon the interest in onex farms nor did he affirmatively act to abandon the property by walking away from his interest and having nothing more to do with the property before addressing the dispute between the parties on these points we think it is appropriate first to comment on the dispute between petitioner and dr chambers regarding the distribution of assets upon the liquidation of archimedes if we ignore the various entities involved it is fair to conclude from petitioner’s presentation at trial that dr chambers considered himself and petitioner to be equal owners of onex farms which held title to the georgia farm nothing in the record suggests that dr chambers objected to any other aspect of the archimedes liquidation or that onex farms owned any other_property of significant interest to dr chambers upon the liquidation of archimedes petitioner’s ownership_interest in onex farms and more importantly his right to its assets upon liquidation increased this increase meant that petitioner’s total interest in onex farms percent directly and percent indirectly through lever exceeded dr chambers’s total interest in onex farms from petitioner’s presentation at trial it is clear that this situation was not acceptable to dr chambers as noted dr chambers believed that through lever pencot and archimedes he and petitioner were in effect equal owners of onex farms apparently dr chambers would not accept the consequences of any transaction that resulted in the diminution of his ownership_interest in onex farms petitioner explained that he surrendered the distributed partnership_interest because he did not want to be sued by dr chambers whom he describes as an aggressive overbearing individual petitioner did not explain why he did not simply divide that interest in a manner satisfactory to dr chambers and preserve their equal ownership in onex farms instead petitioner acting as liquidating partner of archimedes caused the distributed partnership_interest to be distributed in its entirety to himself when petitioner ultimately surrendered the distributed partnership_interest we would expect it to have been allocated proportionally among the remaining partners resulting in lever’s and pencot’s owning percent and percent respectively of onex farms but this expected result is reflected neither in the final partnership return of onex farms nor in the ownership interests in titan when onex farms was terminated and titan created for the continuation of the arguments in petitioners’ memorandum are based upon the premise that after petitioner surrendered the distributed partnership_interest lever owned a one-third partnership_interest in onex farms and pencot owned a two-thirds interest there is no support for this premise in the record business formerly operated as onex farms without explanation and contrary to petitioner’s description of the event as little more than a name change lever owned percent rather than percent of titan we can only assume that this occurred because consistent with dr chambers’s consternation over the distribution of archimedes’s assets petitioner and dr chambers agreed that however the deal was structured each should have directly or indirectly an equal share in the georgia farm owned first by onex farms and subsequently by titan petitioner’s conduct in surrendering the distributed partnership_interest while planning and engaging in a series of transactions that ultimately led to the georgia farm’s being held by an entity owned equally by himself and dr chambers provides strong support for the conclusion that petitioner and dr chambers in fact had an agreement or understanding express or implied that they would be equal owners of the georgia farm regardless of its formal ownership structure at the entity level set against this background we think it is unnecessary to apply the principles used to determine a taxpayer’s entitlement to a deduction for an abandonment_loss as articulated in citron v commissioner supra and similar cases because we find that for federal_income_tax purposes petitioner did not actually abandon the distributed partnership_interest as he claims see tsakopoulos v commissioner supra citing richardson v mcnulty cal one who abandons property must leave it free to the occupation of the next comer whoever he may be without any intention to repossess or reclaim it for himself in any event and regardless and indifferent as to what may become of it in the future instead through a series of transactions including the liquidation of lever petitioner effectively retained the partnership_interest that he claimed to have abandoned see 489_us_726 interrelated yet formally distinct steps in an integrated transaction may not be considered independently of the overall transaction 324_us_331 consequently petitioners are not entitled to a loss deduction in based upon petitioner’s surrender of the distributed partnership_interest it follows that petitioners are not entitled to the net_operating_loss_carryover deductions here in dispute and we so hold reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
